Title: From George Washington to William Heath, 25 March 1781
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters New Windsor March 25. 1781
                  
                  I have received your Letter of Yesterday, and enclose the Discharge of Major Cartwright.
                  The Deserter from Robinsons Regt is sent back, to be delivered to the Civil Authority, of West Chester County, to which he belonged.  I am Dear Sir With great esteem Your Most Obed. Servt
                  
                     Go: Washington
                  
               